F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          DEC 19 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DOLORES GONZALES,

                Plaintiff-Appellant,

    v.                                                   No. 01-2362
                                               (D.C. No. CIV-99-1295 LH/JHG)
    JO ANNE B. BARNHART,                                  (D. N.M.)
    Commissioner of Social Security,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before KELLY and BALDOCK , Circuit Judges, and          BRORBY , Senior Circuit
Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Appellant Dolores Gonzales appeals the decision of the administrative law

judge (ALJ) denying her Social Security disability benefits.   Ms. Gonzales was

denied benefits at step five of the disability determination process–the stage at

which the Secretary bears the burden of proving that the claimant has the residual

functional capacity to perform some work other than past relevant work. See,

e.g., Hargis v. Sullivan, 945 F.2d 1482, 1486 (10th Cir. 1991). Ms. Gonzales

raises four arguments on appeal: she argues that (1) the ALJ failed to take into

account all of the psychological evidence; (2) the RFC assessment was not

supported by substantial evidence; (3) the ALJ erred in assessing Ms. Gonzales’

credibility; and (4) the ALJ failed to take into account Ms. Gonzales’ other

impairments.

       This court reviews the ALJ’s decision to determine if it is supported by

substantial evidence and whether the correct legal standards were applied. Id.

“Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (citation omitted). Credibility

determinations in particular lie in the domain of the finder of fact, and the ALJ’s

finding is afforded deference as a result. See McGoffin v. Barnhart , 288 F.3d

1248, 1254 (10th Cir. 2002) . An ALJ is nonetheless required to articulate

specific reasons for a negative credibility determination. See id. (noting




                                            -2-
requirement that credibility assessment be closely and affirmatively linked to

substantial evidence).

      Having reviewed the decision below, the record on appeal, and the parties’

arguments, we conclude that the ALJ’s decision meets the standards articulated

above. Accordingly, the judgment of the United States District Court for the

District of New Mexico is AFFIRMED. Ms. Gonzales filed a motion requesting a

remand for consideration of new evidence.         There is nothing in the submitted

report that relates back to the relevant time period. Cf. Baca v. Dep’t of Health &

Human Servs., 5 F.3d 476, 479 (10th Cir. 1993) (medical records later than

relevant time frame may be considered if they relate back to relevant time frame).

Therefore, the motion to remand for consideration of new evidence is DENIED.



                                                         Entered for the Court



                                                         Wade Brorby
                                                         Senior Circuit Judge




                                            -3-